This is an original proceeding in habeas corpus. Petitioner alleges that he is unlawfully restrained by the sheriff of Kiowa county.
It appears from the petition and the evidence and exhibits before the court that before a justice of the peace of Kiowa county, petitioner was adjudged guilty of a misdemeanor and was sentenced to pay a fine of $1 and costs; that petitioner has served 41 days in the county jail of Kiowa county; that illegal items of costs have been charged in said case; and that the justice of the peace who rendered the judgment is no longer in office and his successor is unable and refuses to retax the costs. A rule to show cause was issued to which no response has been made. It is well settled that where an officer neglects to show why he is holding a petitioner, the petitioner may be discharged. Ex parte Pruitt, 31 Okla. Cr. 294, 238 P. 501. See, also, Ex parte Wood, 58 Okla. 278, 159 P. 483; Ex parte Self,29 Okla. Cr. 345, 233 P. 783.
The writ is awarded, and petitioner discharged.
DAVENPORT and CHAPPELL, JJ., concur. *Page 294